Citation Nr: 0411583	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  98-05 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
pterygium.

2.  Entitlement to service connection for a stomach disorder 
or duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1983 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran requested a hearing before the Board which was 
scheduled for February 2004.  However, he indicated that he 
could not attend that hearing and requested that it be 
rescheduled.  The hearing was then scheduled for April 8, 
2004, however, the veteran's representative has reported that 
the veteran indicated he would be unable to attend the 
scheduled hearing.  Accordingly, the Board will proceed with 
consideration of the veteran's appeal without the personal 
hearing based on the presentation by the representative.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no evidence of bilateral pterygium in service 
and no evidence in the record relating the bilateral 
pterygium to service.  

3.  The bilateral pterygium is not a disease that is 
associated with exposure to herbicide or Agent Orange.  

4.  There is no evidence of a stomach disorder or a duodenal 
ulcer in service, or that such a disorder is related to 
service.  

5.  There is no evidence of a duodenal ulcer within one year 
of discharge from service.  

6.  A stomach disorder or duodenal ulcer is not a disease 
that is associated with exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Bilateral pterygium was not incurred in service.  
38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 
1116, 1131 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2003); 68 Fed.Reg. 
59,540 (October 16, 2003). 

2.  A stomach disorder or duodenal ulcer was not incurred in 
service.  38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003); 68 Fed.Reg. 59,540 (October 16, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where a veteran had ninety (90) days or more of continuous 
active service and a peptic ulcer becomes manifest or is 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  The provisions of 38 C.F.R. § 3.309(a) were 
revised effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is 
shown to have been aggravated within one year following 
service.  The previous regulation did not contain such a 
provision related to aggravation.  67 Fed.Reg. 67,792 
(November 7, 2002).  As discussed below, there is no 
competent evidence of any ulcer within one year of discharge 
from service.  Therefore, there is no prejudice to the 
veteran in the Board considering the revised regulation in 
the first instance.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

The following diseases shall be service-connected, even 
though there is no record of such disease during service:  
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2003).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  68 Fed.Reg. 
59,540 (October 16, 2003).   

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2003).  

In the July 2003 supplemental statement of the case, the RO 
provided the veteran with the regulations governing 
presumptive service connection for disabilities due to 
exposure to herbicide or Agent Orange that were in effect at 
the time he initiated his claim.  As noted, the law and 
regulations in effect at that time provided that exposure to 
herbicide or Agent Orange will be presumed in those veterans 
who served in Vietnam and develop a disease associated with 
herbicide exposure.  In December 2001, new legislation was 
enacted which provided that a veteran who served in Vietnam 
is presumed to have been exposed to herbicide or Agent 
Orange.  The veteran has not been advised of the new law 
regarding the presumption of exposure to herbicide if the 
veteran served in Vietnam.  While this change in the law 
affects the veteran's claim, the change in law is more 
advantageous to him since exposure to herbicide or Agent 
Orange is now presumed for veterans who served in Vietnam 
during the specified time period no matter what diseases they 
may have.  Additionally, under the law in effect at the time 
the veteran initiated his claim, respiratory cancer had to 
become manifest within 30 years after departure from Vietnam.  
However, the Veterans Education and Benefits Expansion Act of 
2001 eliminated the 30 year restriction.  This change does 
not affect the veteran's claims since he is not claiming that 
he has this disease.  Furthermore, chronic lymphocytic 
leukemia has been added to the diseases associated with 
herbicide or Agent Orange exposure.  However, this change 
also does not affect the veteran's claims since he is not 
claiming that he has this disease.  For these reasons, the 
Board concludes that there is no prejudice to the veteran by 
the Board considering this case at the present time without 
notifying him in advance of the changes in the law.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Bilateral pterygium

The veteran claims, in essence, that his bilateral pterygium 
was incurred in service.

During service, the veteran complained of eye strain and on 
January 7, 1966, an ophthalmologic consultation was 
requested.  The service medical records do not reflect that 
the consultation was conducted and there are no further 
entries in the service medical records concerning the eyes.  
At the discharge examination on January 24, 1966, the veteran 
denied having had eye trouble and the clinical evaluation of 
the eyes was normal.  Accordingly, there is no evidence of 
bilateral pterygium in service.  38 C.F.R. § 3.303(a) (2003).

The claims file does contain private medical records from 
January 1972 which show surgery for bilateral pterygium.  The 
history shows that the bilateral pterygium was of unknown 
duration.  This is the first indication in the claims file of 
the bilateral pterygium which was approximately six years 
after his discharge from service.  This medical record does 
not show that the bilateral pterygium began during service.  
The veteran also received a VA examination in July 2001 where 
pterygium in both eyes was diagnosed, however, the examiner 
did not relate it to service.  Accordingly, evidence of 
record does not show that the bilateral pterygium is related 
to service.  38 C.F.R. § 3.303(b), (d) (2003).

In a statement received in May 1998, the veteran claimed that 
he had loss of sight due to his service in Vietnam.  This is 
construed as raising the issue of whether his bilateral 
pterygium may be due to exposure to herbicide or Agent Orange 
during service.  The veteran's certificate of discharge 
indicates that he had Vietnam service and he is thus presumed 
to have been exposed to herbicide or Agent Orange.  However, 
the pterygium is not a disease that is associated with 
exposure to herbicide or Agent Orange.  Therefore, the 
bilateral pterygium may not be presumed to have been incurred 
in service due to exposure to herbicide or Agent Orange.  
38 C.F.R. §§ 3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 
(October 16, 2003).

There is no evidence of bilateral pterygium in service and no 
evidence in the record relating the bilateral pterygium to 
service.  The pterygium is not a disease that is associated 
with exposure to Agent Orange.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for bilateral pterygium.  38 U.S.C.A. 
§ 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 1116, 1131 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 (October 
16, 2003). 

Stomach disorder/
duodenal ulcer

The veteran claims, in essence, that he has a stomach 
disorder or a duodenal ulcer that was incurred in service.

The service medical records do not show any stomach disorder 
or a duodenal ulcer during service.  At discharge from 
service, the veteran denied having had frequent indigestion, 
or stomach or intestinal trouble.  The clinical evaluation of 
the abdomen and viscera was normal.  Accordingly, there is no 
evidence of a stomach disorder or a duodenal ulcer in 
service.  38 C.F.R. § 3.303(a) (2003).

A December 1982 VA examination report shows a chronic 
duodenal ulcer that was inactive at the present time.  An 
upper GI series shows there was a deformity of the duodenal 
bulb.  An August 1997 VA examination shows a diagnosis of 
antral gastritis and a July 2001 VA examination shows a 
diagnosis of history of gastritis and duodenitis.  He had 
also been assessed with dyspepsia.  At the July 2001 VA 
examination, the veteran claimed that his symptoms started in 
approximately 1966, however, the examiner did not relate this 
to service.  Additionally, in a statement from the veteran's 
sister that was received in June 1998, she indicated that the 
veteran was taken to the doctor for his stomach following 
service.  However, the veteran has not identified the 
physician and the claims file does not contain records of any 
such treatment.  In view of the service medical records which 
do not show any stomach disorder or an ulcer during service 
or at discharge, the veteran's statement and the statement of 
his sister do not show the onset of a stomach disorder or an 
ulcer during service.  Additionally, as lay persons, the 
veteran and his sister are not competent to render an opinion 
as to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The post service medical evidence 
first shows a diagnosis for the veteran's claimed stomach 
disorder or ulcer in 1982, over 15 years following the 
veteran's discharge from service.  No evidence in the record 
relates any stomach disorder or an ulcer to service.  
38 C.F.R. § 3.303(b), (d) (2003).

At the July 2001 VA examination, the veteran claimed that his 
symptoms started in approximately 1966.  Additionally, in a 
statement received in June 1998, the veteran's sister 
indicated that the veteran's mother took him to see a doctor 
for his stomach.  However, the claims file does not contain 
any competent medical evidence which shows that the veteran 
had a peptic ulcer within one year of discharge from service.  
Therefore, a duodenal ulcer may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309(a) (2003).  

In a June 1995 statement from the veteran's representative, 
the representative indicated that the veteran claimed that he 
had a stomach disorder due to exposure to Agent Orange.  This 
is construed as raising the issue of whether his claimed 
stomach disorder or duodenal ulcer may be due to exposure to 
herbicide or Agent Orange during service.  The veteran's 
certificate of discharge indicates that he had Vietnam 
service and he is thus presumed to have been exposed to 
herbicide or Agent Orange.  However, a stomach disorder or 
duodenal ulcer is not a disease that is associated with 
exposure to herbicide or Agent Orange.  Therefore, a stomach 
disorder or duodenal ulcer may not be presumed to have been 
incurred in service due to exposure to herbicide or Agent 
Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2003); 68 Fed.Reg. 
59,540 (October 16, 2003).

There is no evidence of a stomach disorder or a duodenal 
ulcer in service or that such a disorder is related to 
service.  There is no evidence of a duodenal ulcer within one 
year of discharge from service.  A stomach disorder or 
duodenal ulcer is not a disease that is associated with 
exposure to Agent Orange.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a stomach disorder or duodenal ulcer.  38 U.S.C.A. § 1116 
(West 1991); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 68 Fed.Reg. 59,540 
(October 16, 2003). 

Veterans Claim Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefits sought in the 
February 1998 statement of the case, the July 2003 
supplemental statement of the case, and a July 2001 VA 
letter.  The statement of the case and supplemental 
statements of the case provided the appellant with a summary 
of the evidence in the record used for the determinations.  
Accordingly, the appellant was advised of the evidence 
necessary to substantiate the claims.  The July 2001 VA 
letter advised the appellant of the evidence needed to 
support the claims, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence that he wanted the RO to attempt to obtain for the 
claims.  Accordingly, the duty to notify the appellant of 
what evidence he was responsible for obtaining and the 
evidence VA was responsible for obtaining has been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, the claim was received in 1982, well 
before enactment of the VCAA.  Only after the initial rating 
action was promulgated did the AOJ, in July 2001 as noted 
above, provide initial notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to notify VA to request 
any additional evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412, 421 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412, 421 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in July 2001 was not 
given prior to the first AOJ adjudication of the claim.  
However, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the initial VCAA notice was provided, the AOJ 
readjudicated the appellant's claims and provided him with a 
supplemental statement of the case.  Therefore, not 
withstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the claimant.  

The veteran's service medical records are contained in the 
claims file and he has received VA examinations.  The veteran 
has provided private medical records from 1972 and they were 
also obtained by the RO.  The veteran also provided other 
private medical records.  VA medical records were either 
provided by the veteran or were obtained by the RO and 
associated with the claims file.  The appellant has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this case 
have been properly developed and there are no further actions 
necessary to comply with the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003). 




ORDER

Entitlement to service connection for bilateral pterygium is 
denied

Entitlement to service connection for a stomach disorder or 
duodenal ulcer is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



